SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

806
CA 14-01792
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


JASON P. SADOWSKI, ET AL., PLAINTIFFS,

                      V                                          ORDER

FORBES HOMES, INC., ET AL., DEFENDANTS.
-------------------------------------------
FORBES HOMES, INC., AND FORBES HOMES, INC.,
DOING BUSINESS AS FORBES-CAPRETTO HOMES,
THIRD-PARTY PLAINTIFFS-RESPONDENTS,

                      V

WETZEL DEVELOPMENT, LLC, THIRD-PARTY
DEFENDANT-APPELLANT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MAURICE L. SYKES OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

GOLDBERG SEGALLA LLP, BUFFALO (MICHAEL T. GLASCOTT OF COUNSEL), FOR
THIRD-PARTY PLAINTIFFS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (Donna M. Siwek, J.), entered February 18, 2014.
The order and judgment granted contractual indemnification to
third-party plaintiffs against third-party defendant and denied the
motion of third-party defendant to set aside a directed verdict and to
dismiss the third-party complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on June 30 and July 7, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    July 10, 2015                       Frances E. Cafarell
                                                Clerk of the Court